DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,415,546 (simply “10,415,546” hereinbelow). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.

Regarding claim 1, claim 1 of U.S. Patent No. 10,415,546 discloses an apparatus (col. 15, line 63), comprising:
a processor (col. 15, line 64); and
a memory storing instructions that, when executed by the processor, cause the apparatus to perform a method (col. 15, line 65-67) comprising:
receiving first status information regarding each of a plurality of wind turbines at a first time, the first status information for each of the plurality of wind turbines including status components, the status components including at least wind information and yaw information (col. 16, lines 1-6);
for each wind turbine of the plurality of wind turbines, determining a first difference between each status component of the first status information of that particular wind turbine and each status component of the first status information of every other wind turbine of the plurality of wind turbines (col. 16, lines 7-12);
for each wind turbine of the plurality of wind turbines, comparing the first differences between at least the wind information and the yaw information of that particular wind turbine and at least the wind information and the yaw information of every other wind turbine of the plurality of wind turbines to at least one status component threshold (col. 16, lines 13-19);
dividing the plurality of wind turbines into two or more groups based on the first differences and the first comparisons with the at least one status component threshold (col. 16, lines 20-23);
in response to one of a plurality of trigger conditions (col. 16, line 24):
receiving second status information regarding each of the plurality of wind turbines at a second time, the second status information for each of the plurality of wind turbines including status components for each wind turbine of the plurality of wind turbines (col. 16, lines 25-30);
for each wind turbine of the plurality of wind turbines, determining a second difference between each status component of the second status information of that particular wind turbine and each status component of the second status information of every other wind turbine of the plurality of wind turbines (col. 16, lines 31-37);
for each wind turbine of the plurality of wind turbines, comparing the second differences between at least the wind information and the yaw information of that particular wind turbine and at least the wind information and the yaw information of every other wind turbine of the plurality of wind turbines to at least one status component threshold (col. 16, lines 38-45); and
re-dividing the plurality of wind turbines into two or more groups based on the second differences and the second comparison with the at least one status component threshold (col. 16, lines 46-49);
in response to having detected a fault in a first wind turbine of the plurality of wind turbines, identifying a group of the two or more groups to which the first wind turbine belongs and identifying a second wind turbine within the group of the two or more groups (col. 16, lines 50-55); and
controlling operation of the first wind turbine based on at least one parameter from the second wind turbine (col. 16, lines 56-57).
	Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation.  Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation.  See In re Van Ornum and Stang, 214 USPQ 761 (CCPA 1982); In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993); In re Vogel and Vogel, 164 USPQ 619 (CCPA 1970); In re Berg (CA FC) 46 USPQ 2d 1226 (3/30/1998); Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d 1865 (CA FC 2001).  It is well settled that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.  This notion is supported by In re KARLSON, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935).
Allowable Subject Matter
Claim 1 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the double patent rejection as set forth in this Office Action with a terminal disclaimer (TD).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

“Assessment of Condition Monitoring Techniques for Offshore Wind Farms”, Wiggelinkhuizen et al., Journal of Solar Energy Engineering, Vol. 130, 2008, 9 pp.

“Practical Aspects of a Condition Monitoring System for a Wind Turbine with Emphasis on Its Design, System Architecture, Testing and Installation, Hameed et al., Renewable Energy 35, 2010, pp. 879-894.
 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2857